Citation Nr: 1755616	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from December 1957 to April 1962.

This matter comes before the Board of Veterans' Affairs from a September 2009 rating decision from a Department of Veterans Affairs (VA) Reginal Office (RO) in Huntington, West Virginia.

The Veteran testified at hearing before a Decision Review Officer (DRO) in June 2011 and a transcript is of record.  Furthermore, the Board acknowledges receipt of the Veteran's October 2011 letter requesting a hearing before a Veterans Law Judge (VLJ).  The Board sent a letter to the Veteran in October 2017 asking if he still requested a hearing, and if so, he had 30 days to reply to the letter.  The Veteran did not reply within 30 days; thus, the Board finds the Veteran's request for a hearing has been withdrawn. 

In February 2013, the Board remanded the case so additional VA treatment records, private records, and a nexus opinion could be provided.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes all of the Veteran's outstanding VA treatment records have been added to the Veteran's claims file.  VA reached out to the Veteran via letters in February 2017, March 2017, and May 2017 to obtain the requisite information to obtain the Veteran's private treatment records.  The Veteran did not respond to these letters.  Last, in July 2017, a VA examiner provided a nexus opinion regarding the Veteran's right shoulder disability.  Thus, the Board concluded VA has complied with the Board's February 2013 remand directives

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's right shoulder disability was not caused by his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.    38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter sent in July 2009.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private medical records, his VA treatment records, and the report of his VA examination.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.    

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C. § 5103A (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the July 2017 VA examination and nexus opinion adequate as the examiner reviewed the claims file, considered the Veteran's lay statements including his report of an in service fall and shoulder injury, and provided detailed findings.  Accordingly, the Board's duty to assist has been fulfilled.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, arthritis was not diagnosed until many years after service and therefore presumptive service connection is not warranted. 

The Veteran has a chronic condition as set forth in 38 C.F.R. § 3.309(a) and therefore the theory of continuity of symptoms applies.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection based on continuity of symptoms is not warranted in this case.  As discussed below, in July 2017, the VA examiner who had treated the Veteran since October 2000 stated that the Veteran did not report a shoulder problem until 2006.  This demonstrates a break in continuity of symptoms and therefore a grant of service connection under 38 C.F.R. § 3.303(b) is not warranted.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The earliest reports of the Veteran's complaints of pain in his right shoulder occurred in August 1998.  The Veteran's private records documented his complaints of right shoulder pain.  The Veteran stated he had been having pain for several weeks.  The Veteran had a follow up visit in December 1998 where the physician noted the Veteran had an old rotator cuff strain and was provided strengthening exercises.  The physician noted the Veteran injured his shoulder at work when he felt a pull in his shoulder while reaching overhead.  

The evidence of record also contains lay statements from the Veteran and his wife.  In November 2003, his wife stated that they were married in May 1958, and that he injured his shoulder in 1959 or 1960.  His wife stated that ever since the injury, his shoulder had "popped out" on him.  Including his June 2011 DRO hearing transcript where the Veteran testified he injured his shoulder in service when he slipped down a ladder.  The Veteran stated he heard his shoulder pop and when he went to the med bay his shoulder was popped back in place.  Additionally, the Veteran was given a sling to wear.  The Veteran stated over the years he has had issues when sleeping or raising his right arm.  

In a June 2011 statement, the Veteran's private doctor opined the Veteran's current shoulder disability was at least as likely as not related to his in-service fall.  The private examiner stated he treated the Veteran for over 5 years for chronic right shoulder problems.  The examiner noted the Veteran stated he has had shoulder problems since the fall.  However, the private examiner noted he was unable to review the Veteran's STRs. 

In June 2017, a VA examiner provided a nexus opinion regarding the Veteran's right shoulder disability.  The examiner reviewed all the evidence of record including the Veteran's lay statements.  The VA examiner noted the Veteran's STRs lacked any complaints or treatment for right shoulder injury.  Furthermore, the VA examiner noted the lack of medical evidence relating to the Veteran's complaints of a right shoulder injury.  The VA examiner was the Veteran's primary care physician and noted that he had treated the Veteran since October 2000 and the Veteran had no shoulder complaints until 2006.  Ultimately, the VA examiner opined the Veteran's right shoulder disability was not related to his military service.  

The Board concludes the preponderance of the evidence is against the Veteran's claim.  The Board considers the Veteran and his wife's statements that he injured his right shoulder in service, was treated in service, and has had medical problems since.  However, the Veteran's lay statements are not supported by the medical evidence of record.  The Veteran's STRs lack evidence of any in-service right shoulder injury or evidence of treatment for a right shoulder injury.  The Board notes the first evidence in the record of the Veteran's complaints for right shoulder injury occurred in 1998, many years after service.  Moreover, the Board notes in this 1998 private treatment record the Veteran indicated another injury he experienced while at work at his post service job.  The Veteran stated he felt a pulling in his shoulder while reaching over head at work.  

The Board also considers the June 2011 private opinion finding a nexus between the Veteran's in-service injury and his current disability.  However, the Board affords that opinion has lower probative weight than the opinion from July 2017.  The Board acknowledges that the June 2011 private doctor treated the Veteran for 5 years, but the private examiner had not reviewed the Veteran's STRs. A physician's review of the claims file is not the determinative factor in assigning probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, the physician should have information regarding relevant case facts.  In this case, the STRs were relevant because they do not document in-service treatment.  

Conversely, the June 2017 VA examiner treated the Veteran since October 2000.  The VA examiner noted the Veteran first complaints for his right shoulder pain were in 2006, many years after service.  The Board finds the examiner's statements more credible than the Veteran and his wife's regarding persistence of symptoms, as they were made as part of a claim for benefits and reports to his primary care provider beginning in 2000 were contemporaneous evidence provided in conjunction with medical treatment.  Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements, or omissions, made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Furthermore, the July 2017 VA examiner had the opportunity to review the Veteran's complete claims file, including the STRs.  Therefore, the Board affords higher probative weight to the July 2017 VA examiner's opinion when compared with the June 2011 opinion and the lay statements.   

Consequently, the findings of the July 2017 VA examiner outweigh the lay evidence and June 2011 private opinion.  The preponderance of the probative evidence of record weighs against the claim of service connection for a right shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a right shoulder disability is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


